DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          FARES MUSTAFA,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-3290

                              [June 9, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Scott Suskauer,
Judge; L.T. Case No. 502011CF004854A.

   William Mallory Kent of Kent & McFarland Attorneys at Law,
Jacksonville, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, CIKLIN and GERBER, JJ.,concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.